Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/043511 (filed 11/27/18), which application claims priority to JP 2018-004224 (filed 01/15/18) and claims priority to JP 2018-119414 (filed 06/25/18).
	The Preliminary Amendment filed 07/22/20 is entered.
	Claims 1-12 are pending.
	Applicant’s election without traverse of Group II (claims 6-9, 11, 12) in the Reply filed 02/11/22 is acknowledged.
	The Drawings filed 07/14/20 are approved by the examiner.
	The IDS statements filed 07/14/20, 10/04/21, 11/17/21, 12/06/21, 03/15/22, 04/05/22 and 04/18/22 have been considered.  Initialed copies accompany this action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-087027 (IDS).
JP ‘027 discloses a process for producing ITO powders comprising reacting indium salt (0.09M), tin salt(0.01M), and TMAOH in EG solvent at 250° for 24H, then redispersing the powder in ethanol (example 1 para 0031).  The reference specifically or inherently meets each of the instantly claimed limitations.
The reference is anticipatory.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (J. Mater. Che. 2010).
	Sasaki et al (J. Mater. Che. 2010) discloses (Abstract):

    PNG
    media_image1.png
    542
    1186
    media_image1.png
    Greyscale

	The reference specifies a process for obtaining ITO powders comprising mixing NaOH, In and Sn salts (adjusted to 0.5M and 0.0-0.075M respectively) in EG, DEG, or butanol solvent, reacting at 250°C for 12h, washing with solvent and drying (Section 2 Experimental).  The use of 0.5M and 0.05-0.075M salt(s) concentration overlaps with the range instantly claimed (i.e. 4.5-9).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, with respect to independent claim 12, the examiner submits that redispersion the particles into (second) solvent would have been an obvious formulation depending on resultant use (e.g. substrate coating) of the powders.
	Claims 6-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0175041 A1.
	US ‘041 discloses ITO powder and a producing method of the same, capable of producing ITO particles without using a solvent with a high boiling point by a simple treatment method without a heating process in an atmosphere which causes sintering. Also, an ITO powder is provided, which is suitable for a coating material for a transparent electroconductive material, the ITO powder being produced by a first step of dissolving salt containing indium and salt containing tin into an organic solvent, then adding to this organic solvent, an organic solvent containing a basic precipitant, to manufacture a precursor; and a second step of applying heat treatment to the precursor in a pressurizing vessel, to thereby generate ITO particles (Abstract).  The reference specifies a process for obtaining ITO powders comprising mixing NaOH, In and Sn salts (0.1-4.0M and 0.2-2M respectively) in alcohol/water/EG solvent, reacting at 200-300°C for 30min-200h, washing with solvent and drying (0065; examples).  The salt(s) concentration and reaction temperature overlaps with the ranges instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, the reference teaches redispersing the particles into (second) solvent would have been an obvious formulation depending on resultant use (e.g. substrate coating) of the powders (0073).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
May 2, 2022